                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
CÉSAR SANTANA,                     )
                                   )
                    Petitioner,    )
                                   )
          v.                       )            CIVIL ACTION
                                   )            NO. 18-11761-WGY
BRAD COWEN,                        )
Superintendent, MCI Norfolk,       )
                                   )
                    Respondent.    )
___________________________________)


YOUNG, D.J.                                       February 14, 2019

                         MEMORANDUM AND ORDER

I.    INTRODUCTION

      César Santana (“Santana”) petitions this Court for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254.      Pet. Writ Habeas

Corpus (“Pet.”), ECF No. 1.    Brad Cowen (“Cowen”),

Superintendent of Massachusetts Correctional Institution (“MCI”)

Norfolk, opposes Santana’s petition for habeas relief.      Resp’t’s

Mem. Law Opp’n Pet. Writ Habeas Corpus (“Opp’n Mem.”), ECF No.

18.

      In his petition, Santana insists that the Massachusetts

Supreme Judicial Court, based upon the evidence before it,

unreasonably determined that he voluntarily made incriminating

statements to police officers.    Pet. 6; Mem. Points &

Authorities Supp. Pet. Writ Habeas Corpus (“Pet. Mem.”) 8-13,
ECF No. 2.    Santana further asserts that the Supreme Judicial

Court unreasonably applied clearly established federal law in

ruling that he voluntarily gave incriminating statements to the

police.    Pet. 6; Pet. Mem. 13-18 (citing U.S. Const. amends. V,

XIV).    Santana argues that the Supreme Judicial Court erred when

it determined that because the police provided him with Miranda

warnings, after assuring him that his incriminating statements

would be confidential, his statements were voluntary.        Pet. Mem.

13-16.    Santana also suggests that the Supreme Judicial Court

failed to weigh the police officer’s promise to put in a good

word for him with state officials.        Id. at 16-18.   Santana thus

maintains that the Massachusetts Superior Court erred when it

refused to suppress his incriminating statements and that the

Supreme Judicial Court erred when it did not overturn the

Superior Court’s decision.    Id. at 8-18.      Therefore, Santana

asks this Court to grant his petition for habeas corpus and

order his release or a new trial.        Id. at 20.

     Cowen, in response, counters that the Supreme Judicial

Court rightfully, from both a factual and legal standpoint,

refused to overturn the trial court’s denial of Santana’s motion

to suppress.    Opp’n Mem. 9-17.   Thus, Cowen asks this Court to

deny Santana’s request for relief.        Id. at 17.




                                   [2]
     After hearing argument from both parties, and careful

consideration, this Court DENIES Santana’s petition for habeas

relief.

     A.     Factual Background

     On August 25, 2004, Rafael Castro (“Castro”), the victim,

and his stepdaughter, Norma Cedeno (“Cedeno”), were entering

Castro’s apartment in Lawrence when four men attacked them.

Commonwealth v. Santana, 477 Mass. 610, 611-12 (2017).          While

Castro attempted to help Cedeno, one of the home invaders shot

Castro.    Id. at 612.      The men moved Cedeno into a bedroom and

placed a pillowcase over her head.         Id.   From there, Cedeno

heard the men yelling and striking Castro, insisting that he

place a phone call.      Id.    The men further threatened to burn

Cedeno if Castro did not comply.        Id.   Subsequently, the men

left the apartment, promising to return if Cedeno attempted to

call the police.      Id.    After the men had left, Cedeno discovered

Castro bound, unresponsive, and bleeding from a gunshot head

wound.    Id.   Cedeno removed the duct tape restraining Castro and

dialed 911.     Id.   When paramedics arrived, they determined that

Castro had died.      Id.

     During the criminal investigation, police recovered DNA

that matched Santana’s from the duct tape used during the home

invasion.    Id. at 612-13.      Before the end of August 2004,

Santana contacted his probation officer, who was monitoring

                                     [3]
Santana due to another matter, and informed him that he was

willing to disclose information about a Lawrence shooting for a

fee.       Id. at 613 & n.2.   He told the probation officer that he

knew that Joonel (Joonie) Garcia had shot an individual in the

head and where the gun used in the murder was located.           Id. at

612-13.       The probation officer relayed the tip to the Boston

Police Department.       Id. at 613.    Santana contacted his probation

officer again in March 2005.         Id.     Santana, who was incarcerated

at the time, told the probation officer that he had “significant

legal concerns” and that the murder to which he had previously

referred was “drug-related.”         Id.

       State Police Trooper Robert LaBarge (“LaBarge”) and

Lawrence Police Detective Carlos Cueva (“Cueva”) then

interviewed Santana about Castro’s murder.           Id.   Cueva, who grew

up speaking both Spanish and English, but lacked formal Spanish

translation training, acted as a translator during the

interview.       Id. at 613 & n.4.    The portions of the interview at

issue in this action are as follows: 1




       1
       Communications translated from Spanish are noted by
asterisk. Words spoken in English, within an asterisked
passage, are underlined. Spelling and grammatical errors,
present in the original transcript, have been retained. See
generally Pet. Mem., Ex. 2, Translated Tr. Police Question
(“Police Tr.”), ECF No. 4-2. Some non-substantive transcript
notations have been omitted for the purposes of readability.
See generally id.
                                       [4]
     LaBarge: [Santana] has said that he has consented
to us audio taping our talk with him. [Santana], do you
have any problems with us talking on the tape recorder?

        Santana: [N]o, no problem, no

     LaBarge: [O]kay, can you just,           can      you    just
translate that? Ask him, ask him --

     *Cueva: (garbled) machine to record the –- what
we’re doing now. You don’t have a problem with that?

        *Santana: Okay, no problem . . .

        LaBarge: Okay

     *Santana: [A]s long as it is not used in court,
better if not used in court

        *Cueva: No, do not worry

     *Santana:     [T]hat   whatever    I   say   to    you    be
confidential

     LaBarge: [A]nd as I told you, you said your English
is okay but somewhat –-

        Santana: Sometimes . . . I don’t understand

     LaBarge: [S]ometimes not so good, but how long have
you’ve [sic] been in the United States?

        Santana: [E]le . . . ten years.

        LaBarge: [T]en years.

        Santana: [Y]eah, . . . almo eleven

     LaBarge: [Y]ou can understand me pretty much, but
we’ve got [Cueva] here in case you run into any problems,
right?

        Santana: [A]hum.

. . .

        LaBarge: [H]ow far did you get in school?

                                [5]
        Santana: Eight grade

        LaBarge: Eight grade where?

        Santana: Puerto Rico

. . .

        LaBarge: And can you read and write?

        Santana: Spanish?

        LaBarge: Spanish.

        Santana: Yeah, perfect.

. . .

     LaBarge: Uh, I’m going to have you read this form
out loud, and just say number one, read it, and then
tell me if you understand it or not. Okay?

        *Santana: [D]o I have to read it like that . . .

        *Cueva: [Y]es

        *Santana: [F]or me or . . . ?

        *Cueva: [N]o, for everyone

     *Santana: [B]efore any question is asked, it is
necessary that you understand your rights

     *Cueva: Do you understand?    After each line, he
wants you to yes or no you understand that line, do you
understand me? [sic]

        *Santana: What?

     *Cueva: [A]fter, re, to read, reading the first
line he wants you that you say that yes or no, that you
understand what [missing/wrong particle] say [sic].

        *Santana: Okay. You have the right to remain silent

        *Cueva: Do you understand that?


                               [6]
     *Santana: [Y]es

     LaBarge: Do you understand number one?

     *Santana: [Y]es, anything you say can be employed
against you

     LaBarge: Do you understand number two?

     Santana: Yes.    That’s, that’s number three.

     LaBarge: What’s number two?             Did you understand
two, number two?

     *Santana: Yeah, -- number four is that you have the
right to speak with an attorney so that he can advise
you before we ask you some question and to have with you
during the interrogation. Number five --

     LaBarge: Where    is   .    .    .   number   four,   did   you
understand it?

     *Santana: Yes. If you, if you don’t have anything
with what [sic] to pay an attorney, one will be assigned
to you before the interrogation, if you want.

     *Cueva: [D]o you understand that?

     *Santana: Yes.     If you decide to answer some
questions -- now, with no attorney –- present –- however
you’ll have the right to, to, cease the interrogation at
any moment until you can call an attorney.

     LaBarge: What was that one?

     Cueva: He said number five

     Santana: Number six

     LaBarge: Okay.

     Santana: Yes.

     LaBarge: Number seven.




                                [7]
     *Santana: [D]o you understand what I have read to
you? Knowing all of these rights, do you want to speak
with me now? Yes

     LaBarge: So what’s number eight say in English?
[C]an you translate that for me? What’s that mean?

       Santana: I-c c-c-an’t, I can’t --

       LaBarge: What’s that mean?   What’s that mean?

       Santana: That If –- I – if I want to talk to you

       LaBarge: Okay –-

       Santana: And I say yes

       LaBarge: And you, yes, you will talk to . . .?

       Santana: Yes.

     LaBarge: Okay, I need you –- to sign the form, and
do you have any questions about that form?

       Santana: No.

       LaBarge: No questions?

       Santana: No.

     LaBarge: You’ve been read this form before, right?
you know what all this stuff mean [sic] and . . . I need
you to put your signature there. Sign there, and the
time now is uh . . . sixteen thirty one, or four thirty
one, and the date is four, or excuse me, March fourth
two thousand five. So, put, on the ‘X’, sign and then
print your name. Do you know what means ‘print’?

       *Cueva: [N]o, do not sign your name, write your
name

       *Santana: I put the name that I have here in the
jail

       LaBarge: [P]robably looks the same, right?

       Santana: I put the nickname.

                            [8]
        Cueva: He put the name that he was locked up with.

        Santana: I’m sorry.

        LaBarge: What’s your real name?

        Santana: Santiel Concepción Malpica

        LaBarge: [W]ell sign it there.

        Santana: [B]ut this, this is a . . .

     LaBarge: [J]ust sign your real name.   If that’s,
that’s fine –- What is it? What’s your real name?

        Santana: Santiel Concepción Malpica

     LaBarge: Ok, I’m witnessing it.           [Cueva] will
witness it, aaand –- Tommy will witness.       Alright.

. . .

     LaBarge: [A]nd I’m not going to make you any
promises or any threats but what I will tell you is, is
I will report to the District Attorney . . . Do you know
what the District Attorney is?

        *Cueva: [D]o you know who that [sic] is?

        *Santana: [W]ho?

        *Cueva: [T]he court attorney of [sic] for us

        Santana: [N]o

        LaBarge: [T]he prosecutor, the lawyer.

     *Cueva: [T]he attorney that is going to be against
you when you go to court

     *Santana: [T]he one who’s going to be with me or
against me?

     *Cueva: [A]gainst you, [wrong Spanish word], us,
he’s going to go with the information you tell me, if
you help us --


                              [9]
     *Santana: [C]an I ask him a question [on a different
topic]?

. . .

     LaBarge: [I]f, if you, if you help us out in this
case I’m going to, I –- can’t make any promises but I’ll
report to the District Attorney and tell him that you
were cooperative and you helped us figure out what
happened inside that apartment, and how it went down,
and how, we’re missing a few pieces to put it together,
totally. It’s like putting a puzzle together and we’re
missing some pieces, and I think you can help us put the
puzzle together, and we’re giving you a, we’re, we’re
giving you an opportunity now to help us out, and uh,
see how it goes, do you understand that?

        *Cueva: Do you understand what he’s saying?

     LaBarge: Cuz you are the; you are the key.       You are
one of the keys.

     *Santana: I understand that, but the problem is
that I’ve been used, I’ve been used

. . .

     LaBarge: I have to be, I have to be honest. We are
going to use the information.     We, that is our goal
. . . and our goal, my goal, I have to be honest, my
goal is not to, to save, to save you and to help you
out. My goal is to find the truth. That’s my goal, to
find the truth, but at the same time I don’t want to
burn you. Do you understand what I’m saying? I don’t
want to burn you from the information you gave me but my
goal, my goal isn’t, isn’t to help [Santana] out. My
goal is to solve this out, solve this crime, and figure
out what happened, but at the same time I can, I can
bring up the fact that you were very cooperative and you
were a, you played a big part in helping us figure out
the little pieces that need to put together [sic].
. . . You understand what I’m saying?

        *Santana: What is he saying?

     *Cueva: [H]e’s saying that he’s not here to promise
you that if you tell me that I want to go I want to go

                            [10]
that we are doing to let you go, [sic] understand, that
your case is going to come out well without problems, do
you understand me? [sic] Any information that you give
us now, he’d go to the court and they’d talk with the
judge and the lawyer and to say that “look, [Santana]
came, talked to me, gave me that and, we’re going to try
to help you, but he wouldn’t give you er . . . er, you
know –- [sic]

     *Santana: Can I ask him a question? Then I’m going
to, tell him that I’m going to cooperate with him one
hundred percent on everything he wants. I have all the
information that you need, all the pieces that you need
for your puzzle I have it in my hands

     LaBarge: What’s he saying?

     Cueva: He’s saying that he’s willing to help you
out a hundred percent, all the pieces you’re looking for
in your puzzle, he, he’s willing to give you those
pieces.

     LaBarge: Okay, and also I just got to, I just, I’ve
got to let you know. You are the one who has to decide
whether you, you, you think it’s best for you, your,
your goal is to take care of [Santana]. [Santana] is
number one for you right?

     *Santana: What?

     *Cueva: [T]hat he’s telling you that you want that
you care for yourself. [sic] That’s your first thing.
That y-y-y . . . er . . . er you want to come out well
from all of what’s happening [sic]

     *Santana: [O]f course, the problem is, I’m not
worried for, I’m not worried for telling him and the
police what I got to say, understand?, the thing is . . .

     LaBarge: If you were, if you were --

     *Santana: [T]he one up there, understand? that
young nineteen-year-old guy, that little guy has about
four deaths under his belt. That young guy has me, he
has me, you know, he has me under a lot of pressure and
terrified


                          [11]
Pet. Mem., Ex. 2, Translated Tr. Police Question (“Police Tr.”)

1-12, 15-22, ECF No. 4-2; see Pet. Mem. 4-5.     Additionally, at

Santana’s insistence, the officers turned off the recorder,

Police Tr. 23-28, and continued questioning Santana with LaBarge

writing down Santana’s responses as Cueva translated, Pet. Mem.

5.   At the conclusion of the interview, however, Santana refused

to sign the document because “[h]e did not know where he stood

in the case” and “had concerns about Joonel Garcia, who had shot

several people, including Rafael Castro.”     Pet. Mem. 5 (internal

citations and quotations omitted).

     A court interpreter, Dr. Michael O’Laughlin (“O’Laughlin”),

evaluated Santana’s proficiency in both English and Spanish.

Id. at 5 & n.4.   He found that Santana scored a two out of ten

on a Basic English Skills Test and had a seventh-grade Spanish

reading comprehension level.    Id. at 5.   O’Laughlin determined

from the interview recording that Cueva failed to provide

Santana with accurate translations of LaBarge’s lengthier

questions, did not translate several of Santana’s responses, and

asked side questions of Santana which LeBarge did not hear.     Id.

at 5-6.

     B.    Procedural History

     On December 12, 2008, an Essex County grand jury indicted

Santana on six counts: “first degree murder (count 1), home

invasion (count 2), armed assault during a burglary (counts 3

                                [12]
and 4), and kidnapping while armed with a firearm (counts 5 and

6).”       Pet. Mem. 1; see also Opp’n Mem. 3.      On January 31, 2017,

a jury found Santana guilty on all counts.           Pet. Mem. 1-2.    On

February 12, 2014, Justice Lowy, then of the Massachusetts

Superior Court, sentenced Santana to life in prison without

parole. 2     Id.

       During trial, Santana moved three times to have the

statements he made in his police interview excluded or

suppressed.         Id. at 3.   All of Santana’s motions were denied.

Id.    The Supreme Judicial Court reviewed and affirmed the denial

of his third motion to suppress, which raised the issue of

whether his statements were made voluntarily.           Santana, 477

Mass. at 614, 620.         The Supreme Judicial Court’s denial is the

basis of his current petition.          See Pet. Mem. 8.

       The Supreme Judicial Court denied his appeal on August 17,

2017.       Santana, 477 Mass. at 629.       Santana is currently serving

his sentence in state custody at MCI Norfolk.           Pet. Mem. 2.    He

filed the present habeas petition with this Court on August 17,




       2
       The sentences imposed on each count are as follows: “Count
1, life without parole; Counts 2 and 3, 35-60 years concurrent
with Count 1; Count 4, 18-20 years concurrent with Count 3;
Count 5, 9-10 years, concurrent with Count 1; Count 6, 9-10
years from and after Count 5. [Santana] was given 1889 days
sentence credit.” Pet. Mem. 2. When calculating this sentence,
“[t]he felony convictions were not merged with the felony murder
finding, because the court sentenced on the extreme atrocity and
cruelty finding.” Id. at 2 n.2.
                                      [13]
2018.      Id. at 20; Pet. 16.    This Court heard argument on January

10, 2019 and took the matter under advisement.        Electronic

Clerk’s Notes, ECF No. 20.

II.   ANALYSIS

      Santana argues that the police officers conducting his

interview told him that his statements would not be used against

him in court; and thus: 1) the Supreme Judicial Court’s

determination that his statements were voluntary resulted from

its unreasonable determination of the facts, and 2) the Supreme

Judicial Court unreasonably applied federal law (specifically,

the Fifth and Fourteenth Amendments of the United States

Constitution) when it determined that his statements were

voluntary.      Pet. Mem. 8.    Santana further contends that these

constitutional errors had a prejudicial impact on the jury’s

decision in his case.      Id. at 18-20.

      A.      Standard of Review

      Santana submitted his application for habeas corpus

pursuant to section 2254 of chapter 28 of the United States

Code.      Id. at 2, 8, 13.    Section 2254(e) provides the standard

by which federal courts must evaluate a petitioner’s challenge

of a state court’s factual determinations:

      (e)(1) In a proceeding instituted by an application for
      a writ of habeas corpus by a person in custody pursuant
      to the judgment of a State court, a determination of a
      factual issue made by a State court shall be presumed to
      be correct.    The applicant shall have the burden of

                                    [14]
     rebutting the presumption of correctness by clear and
     convincing evidence.

28 U.S.C. § 2254(e)(1) (emphasis added); see also Teti v.

Bender, 507 F.3d 50, 57 (1st Cir. 2007); Stewart v. DiPaolo, 74

F. App’x 65, 65 (1st Cir. 2003).    A “factual issue” may consist

of “basic, primary, or historical facts: facts in the sense of a

recital of external events and the credibility of their

narrators.”   Coombs v. Maine, 202 F.3d 14, 18 (1st Cir. 2000)

(internal citations and quotations omitted).     The presumption of

correctness applies to factual determinations reached by state

trial and appellate courts alike.     Gaskins v. Duval, 640 F.3d

443, 452 (1st Cir. 2011).   To rebut this presumption, a

petitioner must assert something more than a mere “contrary

inference.”   See Desrosier v. Bissonnette, 502 F.3d 38, 43 (1st

Cir. 2007).

     In addition to establishing a presumption of correctness,

section 2254 provides guidance as to how federal courts ought

evaluate whether a state court’s legal or factual determination

was so unreasonable that habeas relief must be granted:

     (d) An application for a writ of habeas corpus on behalf
     of a person in custody pursuant to the judgment of a
     State court shall not be granted with respect to any
     claim that was adjudicated on the merits in State court
     proceedings unless the adjudication of the claim --
          (1) resulted in a decision that was contrary to, or
          involved an unreasonable application of, clearly
          established Federal law, as determined by the
          Supreme Court of the United States; or


                               [15]
          (2) resulted in a decision that was based on an
          unreasonable determination of the facts in light of
          the   evidence  presented   in  the   State   court
          proceeding.

28 U.S.C. § 2254(d); see also Jordan v. Reilly, No. 06-1321,

2006 WL 3290953, at *3 (1st Cir. Nov. 14, 2006) (quoting 28

U.S.C. § 2254(d)(1)-(2)); Coombs, 202 F.3d at 18.    Section

2254(d) applies both to “pure issues of law” as well as issues

of law and fact where “legal principals are applied to

historical facts.”   Coombs, 202 F.3d at 18.   Federal courts must

be “‘highly deferential’ to state court decisions.”    Correa v.

Ryan, 216 F. Supp. 3d 193, 197 (D. Mass. 2016) (quoting Woodford

v. Visciotti, 537 U.S. 19, 24 (2003)).

     Under section 2254(d)(1), a decision is “contrary” where it

conflicts with Supreme Court case law or diverges in holding

from a factually similar Supreme Court decision.    Gaskins, 640

F.3d at 451-52.   A state court “unreasonably applies” federal

law where it “applies Supreme Court precedent to the facts of

[a] case in an objectively unreasonable manner such as reaching

a result that is devoid of record support for its conclusion.”

Id. at 452 (internal citations and quotations omitted).    For a

decision to be “objectively unreasonable,” a state court’s

mistake must “be more than incorrect or erroneous.”    Lockyer v.

Andrade, 538 U.S. 63, 75-76 (2003).   “Clearly established

federal law” refers specifically to “holdings, as opposed to the


                               [16]
dicta, of [the Supreme] Court’s decisions as of the time of the

relevant state-court decision.”   Yarborough v. Alvarado, 541

U.S. 652, 660-61 (2004) (quoting Williams v. Taylor, 529 U.S.

362, 412 (2000)).

     A reviewing federal court must read section 2554(d)(2) in

tandem with section 2254(e).   Sanna v. DiPaolo, 265 F.3d 1, 7

(1st Cir. 2001).    Specifically, this means that section 2254(e)

should be used to evaluate “determinations of factual issues

rather than decisions,” and section 2254(d)(2) “‘applies to the

granting of habeas relief’ itself.”    Teti, 507 F.3d at 57-58

(quoting Miller-El v. Cockrell, 537 U.S. 322, 341-42 (2003))

(noting that there is confusion amongst federal courts as to how

sections 2254(d)(2) and 2254(e) interact, but ultimately

electing to follow Supreme Court’s direction in Miller-El); see

also Fletcher v. O’Brien, Civ. No. 06-40280-FDS, 2011 WL

3295319, at *6-7 (D. Mass. July 29, 2011) (Saylor, J.).    This

means that:

     [U]nder    this    approach,   section    2254(d)(2)’s
     reasonableness standard would apply to the final
     decision reached by the state court on a determinative
     factual question, while § 2254(e)(1)’s presumption of
     correctness    would    apply   to   the    individual
     factfindings, which might underlie the state court’s
     final decision or which might be determinative of new
     legal issues considered by the habeas court.

Teti, 507 F.3d at 58; Fletcher, 2011 WL 3295319, at *7.




                                [17]
     Further, a determination is not “unreasonable” under this

section merely because “‘reasonable minds reviewing the record

might disagree’ about the finding in question.”    Brumfield v.

Cain, 135 S. Ct. 2269, 2277 (2015) (quoting Wood v. Allen, 558

U.S. 290, 301 (2010)); see also Akara v. Ryan, 270 F. Supp. 3d

423, 431 (D. Mass. 2017) (Hillman, J.); certificate of

appealability denied, No. 17-1992 (1st Cir. Nov. 8, 2018).

There instead must be clear and convincing evidence that the

state court’s decision is factually incorrect.    Akara, 270 F.

Supp. 3d at 431 (citing Miller-El, 537 U.S. at 340).

Additionally, “facts” in this subsection are defined in the same

manner as section 2254(e).   Compare Sanna, 265 F.3d at 7 with

Coombs, 202 F.3d at 18.

     Finally, for a federal court to grant a petitioner’s

application for habeas corpus under section 2254, a federal

court not only must hold that the state court committed

constitutional error, but also find that the petitioner

experienced “actual prejudice” as a result of the error.    Brecht

v. Abrahamson, 507 U.S. 619, 637 (1993); Faulk v. Medeiros, 321

F. Supp. 3d 189, 195-97 (D. Mass. 2018).   To determine whether

actual prejudice exists, a court must decide “whether the error

‘had substantial and injurious effect or influence in

determining the jury verdict.’”   Brecht, 507 U.S. at 637

(quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946));

                               [18]
see also Cronin v. Commissioner of Probation, 783 F.3d 47, 51

(1st Cir. 2015); Dominguez v. Duval, 851 F. Supp. 2d 261, 269

(D. Mass. 2012).

     A.    The Supreme Judicial Court’s Decision Did Not Result
           from an Unreasonable Determination of the Facts in
           Light of the Evidence

     Santana alleges that, based on the evidence in the record,

the Supreme Judicial Court made three unreasonable

determinations of fact.    Pet. Mem. 9-13.   The first error,

Santana argues, is the court’s determination that Santana could

“speak and understand a fair amount of English” and “fully

understood what was going on” in the interview.     Id. at 9

(internal citations and quotations omitted).     There was no

evidence in the record to support this determination, Santana

insists.   Id.   Santana asserts that the Supreme Judicial Court

did not take into account expert testimony that he “spoke at a

beginner’s level of English and was only capable of conversing

in English on a superficial level, such as a standard greeting,

and spoke the beginner’s level of English.”     Id. at 10.   Based

on Santana’s inability fully to translate his Miranda rights

into English when asked and his seeming confusion over the

functions of the District Attorney, which LaBarge referenced

during questioning, Santana argues that “[t]here can be no

reasonable finding that [he] could ‘obviously’ understand what

LaBarge was saying in English or ‘fully understood what was

                                [19]
going on,’” despite the Supreme Judicial Court’s contrary

determination.   Id. at 9-10.

      The Supreme Judicial Court’s second error, Santana argues,

was concluding that he understood that his statements could be

used by law enforcement against him based on the fact that he

subsequently requested to speak to the officers without being

recorded and declined to provide his signature for the officer’s

interview notes.   Id. at 11 (citing Santana, 477 Mass. at 619).

Such a conclusion, Santana insists, was “unreasonable” when

taking into account the evidence in the record.   Id.   Santana

asserts that the real reason he asked the officers to turn off

the recording and did not provide his signature on their

interview notes was that he feared retaliation by Garcia, not

because he feared use of the information he provided in court.

Id.   Santana argues that his requests for confidentiality

mirrored the protocol he had as a confidential informant.     Id.

      The Supreme Judicial Court’s third error, Santana proffers,

was its determination that Santana spoke with law enforcement

based upon “self-interest” and fear of Garcia and that he was

not worried about talking to law enforcement.   Id. at 12.

Santana insists that just because a statement is made in self-

interest does not mean that it cannot also be involuntary.     Id.

Further, Santana argues that an interviewee can simultaneously

fear retaliation and the use of his statements in court.     Id.

                                [20]
The record, Santana claims, evidences that “he did not want his

words to be used in court [and] specifically asked for (and

received) assurances that they would not be so used.”     Id.

Therefore, Santana contends that the Supreme Judicial Court

violated his Fifth and Fourteenth Amendment rights when it

included these factual determinations in its totality-of-the-

circumstances analysis of whether his statement was voluntary.

Id.

      The Supreme Judicial Court’s decision here did not result

from an “unreasonable determination of the facts in light of the

evidence presented.”   See 28 U.S.C. §§ 2254(d)(2)-(e).    While

Santana’s argument regarding the “individual factfinding” of the

second alleged error does give the Court pause, the Court’s

ultimate determination that his statement was voluntary was not

“unreasonable.”   See 28 U.S.C. § 2254(d)(2); Teti, 507 F.3d at

58.

      First, Santana did not rebut the factual determination that

he understood “a fair amount of English” and “fully understood

what was going on” in the interview with clear and convincing

evidence.   See Pet. Mem. 9.   It is prudent here to first place

these statements in their full context as they appear in the

Supreme Judicial Court’s opinion:

           Relying on the transcript of the recorded portion
      of the interview, the motion judge also found that the
      tone of the interview was “conversational,” [Santana]

                                [21]
      was “relaxed throughout,” and “appeared to be chuckling
      or laughing” on occasion.        Regarding [Santana’s]
      language skills, the [motion] judge found that [Santana]
      “plainly can speak and understand a fair amount of
      English,” although Spanish is “obviously” his “primary
      language.”   The judge further found that “[Santana]
      plainly understood each [Miranda] right,” provided to
      him in Spanish, and “at times [he] corrected LaBarge as
      to the numbering of these rights.”      Last, the judge
      determined   that    although   “Cueva’s    translation,
      obviously, could have been much better,” [Santana]
      nevertheless “fully understood what was going on.”

Santana, 477 Mass. at 615-16 (emphasis added).    To say that the

Supreme Judicial Court “cited approvingly” these statements, is

taking them somewhat out of context.     Compare id. with Pet. Mem.

9.

      Even assuming that the court did cite these determinations

approvingly, however, Santana has not rebutted the presumption

of their correctness.   On the issue of whether Santana can speak

a “fair amount of English,” despite Santana’s assertion to the

contrary, the police transcript indicates that he could.    Police

Tr. 3:2-3, 3:13-4:14, 5:27-6:48, 11:94-102, 17:139-40, 18:146-

47.   The Supreme Judicial Court did not determine in its opinion

that Santana spoke English fluently, but rather concurred with

the motion judge’s determination that he could speak “some

English.”   Santana, 477 Mass. at 616.   Santana has not

substantiated his argument that the Supreme Judicial Court erred

by not discussing the testimony of the expert witness that found




                               [22]
Santana spoke a “beginner’s level of English.”    See Pet. Mem.

10.

      Further, the court’s citation to the fact that LaBarge and

Cueva provided Santana with Miranda warnings, both verbally and

in writing in Spanish, “communicat[ing] in unambiguous terms

that [his] statement[s] would not be confidential,” supports the

determination that Santana “fully understood what was going on”

despite an earlier assurance of confidentiality.    Santana, 477

Mass. at 616, 618.   Santana confirmed that he understood each

warning, and the Supreme Judicial Court found “no suggestion in

this record that [Santana] did not understand the warnings,

which plainly informed the defendant that his statements could

not be held confidential.”   Id. at 617-18.   Additionally, the

court cited to LaBarge’s post-Miranda warnings to Santana, which

Cueva translated, that the police “would report the information

to ‘the [prosecuting] attorney that is going to be against [him]

when [he] goes to court.’”   Id. at 618 (alterations in

original).   Based on this information, Santana has not

demonstrated by clear and convincing evidence that the Supreme

Judicial Court erred in its determinations regarding his

comprehension that his statements could be used in court.

      The second alleged error, the determination that Santana’s

request for the police to stop recording his interview

demonstrated that he understood his Miranda warnings, Pet. Mem.

                               [23]
11, was also ultimately not unreasonable.   Of this

determination, the Supreme Judicial Court briefly states in its

opinion:

           Moreover,   as   the   Commonwealth   points   out,
      [Santana’s] request to cease audio recording shortly
      after being provided his Miranda rights and his refusal
      to sign Trooper LaBarge’s contemporaneous transcription
      at the conclusion of the interview because he “didn’t
      know where he stood in the case,” suggest that [Santana]
      understood the statement could be used against him.

Santana, 477 Mass. at 619; see also Suppl. Answer 252-53. 3   In

its brief to the Supreme Judicial Court, the Commonwealth argued

Santana recognized that talking to the police could have

criminal consequences for him, but that he was concerned only

about creating a record that Garcia might discover because he

said that he was “not worried” about giving the police those

statements.   See Suppl. Answer 252-53.   The court thus followed

the Commonwealth’s reasoning that Santana’s statement that he

“didn’t know where he stood in the case” related to Santana’s

primary fear that his statement might be used as evidence

against Garcia.   Santana, 477 Mass. at 619; Suppl. Answer 252-

53.




      3As contemplated by Local Rule 5.4(g)(1)(E), Cowen filed a
Supplemental Answer containing the Massachusetts court records
in hard copy only with the Court. Per that same rule, the
Supplemental Record has not been scanned into the Electronic
Case Files system.
                               [24]
     Although the transcript reveals that Santana’s main concern

was his safety from Garcia if Garcia were to discover that

Santana spoke to law enforcement, see Police Tr. 22-28, the

Supreme Judicial Court did not unreasonably infer that Santana

also knew that his statements might be relayed to a court for

use against him.    See Santana, 477 Mass. at 619.   While this is

a somewhat strained inference, a federal court must be “‘highly

deferential’ to state court decisions” when conducting a section

2254(d) analysis.    Correa, 216 F. Supp. 3d at 197 (citing

Woodford, 537 U.S. at 24).    Santana has not shown with clear and

convincing evidence that he was not in fact concerned with

issues of confidentiality when he requested that the police

terminate the recording and refused to sign the officers’

report.   For this reason, Santana has not sufficiently

demonstrated this second alleged factual error.

     Finally, Santana’s third alleged error, that the Supreme

Judicial Court wrongly determined that Santana spoke with the

police “out of self-interest and the fear of retaliation from

Garcia, but was not concerned with talking to the police,” is

also unpersuasive.    Pet. Mem. 12.    Here, as with Santana’s first

contention of error, it is helpful to examine the Supreme

Judicial Court’s statement in the full context of the opinion:

          Last, [Santana] was motivated by self-interest and
     the fear of repercussions from Garcia when he approached
     his probation officer offering to provide information

                                [25]
     about the murder. As the judge found, [Santana] was not
     concerned about providing information to the police, he
     was particularly concerned with retaliation from “that
     young [nineteen year old] guy, that little guy has about
     [four] deaths under his belt.” [Santana] added, “that
     young guy has me, he has me, you know, he has me under
     a lot of pressure and terrified.

Santana, 477 Mass. at 619 (emphasis added).     Placing the

statement in context, the court determined here that Santana’s

fear of Garcia harming him was the only reason he sought to

speak with law enforcement.   See id.   This conclusion is

supported by the interview transcript.     Police Tr. 22:166, 168,

26:197 (recording Santana stating: “I’m not worried for telling

him and the police what I got to say, understand?[]     [T]he thing

is . . . the one up there, understand?     [T]hat young nineteen-

year-old guy . . . he has me under a lot of pressure and

terrified” and “[t]ell [LaBarge] that it was me who had him come

over, it wasn’t him who looked for me –- it was me who asked for

him to come over”).   The court’s conclusion that Santana was not

concerned about providing information to police thus appears

factually sound, and Santana has not provided clear and

convincing evidence to the contrary.

     Therefore, Santana failed to carry his burden of showing

that the Supreme Judicial Court unreasonably determined the

facts when it deemed his statements to law enforcement

voluntary.   See 28 U.S.C. § 2254(d)(2).



                               [26]
     B.   The Supreme Judicial Court’s Decision Does Not Run
          Contrary to Federal Law and Does Not Constitute an
          Unreasonable Application of Federal Law

     Santana argues that the Supreme Judicial Court made two

errors in its application of federal law.    Pet. Mem. 15-18.

First, Santana insists that both the Essex Superior Court and

the Supreme Judicial Court erred when they gave significant

weight to the fact that the interviewing officers provided

Miranda warnings after they assured Santana that his statements

would not be used against him.    Id. at 15-16 (citing Santana,

477 Mass. at 617).   Santana maintains that because the officers

so assured him directly before administering the Miranda

warnings, and because they did nothing beyond giving the Miranda

warnings to indicate to Santana that this assurance was not

valid, the Miranda warnings ought lack substantial weight in the

voluntariness analysis.   Id.

     Second, Santana argues that the Supreme Judicial Court

failed to consider Cueva’s assurances that he would tell the

court of Santana’s cooperation as part of the totality-of-the-

circumstances analysis.   Id. at 16-17 (citing United States v.

Rogers, 906 F.2d 189, 190-91 (5th Cir. 1990)).    While the

Supreme Judicial Court emphasized that “an officer is not

prohibited from suggesting broadly that it would be better for a

suspect to tell the truth,” Santana, 477 Mass. at 619 (internal

citations and quotations omitted), Santana argues this analysis

                                 [27]
considers the assurances “in a vacuum.”      Pet. Mem. 17.   He

insists that the Supreme Judicial Court unreasonably applied

federal law by acknowledging that the totality-of-the-

circumstances analysis applied in this case, but then

determining voluntariness based substantially on the fact that

the officer administered Miranda warnings.      Id.

     Santana suggests that the circumstances either render his

waiver of his Miranda rights invalid or his entire statement

involuntary under the Due Process Clause.      Id. at 13 (citing

Miranda v. Arizona, 384 U.S. 436, 444 (1966); Jackson v. Denno,

378 U.S. 368, 376 (1964)).    In Miranda, the Supreme Court

determined that the Fifth Amendment privilege against self-

incrimination requires law enforcement personnel to warn a

person subjected to custodial interrogation of certain

constitutional rights.    384 U.S. at 444.    Specifically, before

law enforcement questions a person, “the person must be warned

that he has a right to remain silent, that any statement he does

make may be used as evidence against him, and that he has a

right to the presence of an attorney, either retained or

appointed.”   Id.   The individual undergoing interrogation may

elect to waive his rights, but such waiver must be “made

voluntarily, knowingly, and intelligently.”      Id.; United States

v. Guzman, 603 F.3d 99, 106 (1st Cir. 2010).      The individual



                                [28]
may, at any point, refuse to answer further questions and assert

the rights he formerly waived.    Miranda, 436 U.S. at 444-45.

     For a Miranda waiver to be “voluntary,” it must be “the

product of free and deliberate choice,” not “intimidation,

coercion, or deception.”   United States v. Bezanson-Perkins, 390

F.3d 34, 39 (1st Cir. 2004) (quoting Moran v. Burbine, 475 U.S.

412, 421 (1986)).   For an individual to waive in a “knowing and

intelligent” manner, his waiver must be “made with a full

awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon it.”    Id. (quoting

Moran, 475 U.S. at 421).   Waiver, however, need not be express.

Guzman, 603 F.3d at 106 (citing North Carolina v. Butler, 441

U.S. 369, 373 (1979)).

     Similar legal principles govern the Court’s analysis of

whether Santana voluntarily waived his Miranda rights and

whether his statement itself was voluntary.    See Bezanson-

Perkins, 390 F.3d at 39-40 (discussing Miranda waiver); United

States v. Hughes, 640 F.3d 428, 438 (1st Cir. 2011) (examining

voluntary statements).   Specifically, courts may consider

factors such as the defendant’s age, education level,

intelligence, whether they were informed of their constitutional

rights, detention duration, whether questioning was lengthy and

repetitious, and any use of corporal punishment, but there is

“no talismanic definition of ‘voluntariness’ mechanically

                                 [29]
applicable to the host of situations where the question has

arisen.”   Schneckloth v. Bustamonte, 412 U.S. 218, 224, 226

(1973).

     Here, Santana’s argument that the Supreme Judicial Court

committed legal error when it determined his waiver was

voluntary by apportioning excessive weight to the fact that

police administered his Miranda rights after he was told the

interview was confidential is ultimately unpersuasive.     Pet.

Mem. 15-16.   His second argument that the court considered this

statement “in [a] vacuum” rather than “as just part of the

totality of circumstances analysis,” see id. at 16-17, is also

unpersuasive. 4

     Santana did not provide any controlling case law to support

his assertion that the court placed too much weight on the

Miranda warning. 5   Pet. Mem. 15-16.   In fact, Santana cited to


     4 Santana appears to have admitted in his briefing that the
officers informed him, after issuing the Miranda warning, that
they might go to “the judge” with any information that he
provided them during the interview. See Pet. Mem. 15-16; Police
Tr. 21:159 (translating Cueva’s Spanish-language statement that
“[a]ny information that you give us now, [LaBarge would] go to
the court and they’d talk with the judge and the lawyer and to
say that ‘look, [Santana] came, talked to me, gave me that and,
we’re going to try to help you, but he wouldn’t give you er
. . . er, you know –- [sic]”). This fact further indicates that
Santana was aware that the interview was not confidential.

     5 Santana cites a Supreme Court footnote to suggest that the
law enforcement officers’ statements should invalidate his
waiver of Miranda rights. See Pet. Mem. 14 (citing Colorado v.
Spring, 479 U.S. 564, 576 n.8 (1987)) (“[T]he Court has found
                                [30]
Schneckloth in support of his proposition that a Miranda warning

is one factor that a court may consider when evaluating

voluntary waiver and that “[t]he totality of the circumstances

test does not favor any one of these factors over the others –-

it is a case-specific inquiry where the importance of any given

factor can vary in each situation.”    Pet. Mem. 14 (citing

Schneckloth, 412 U.S. at 226-27).     Correct -- courts have a fair

amount of discretion in conducting their totality-of-the-

circumstances analysis.   See id.




affirmative misrepresentations by the police sufficient to
invalidate a suspect’s waiver of the Fifth Amendment
privilege.”). The problem with Santana’s citation is twofold.
First, Santana cites a footnote that contains dicta and is “not
clearly established federal law” under 28 U.S.C. § 2254(d)(1).
See Yarborough, 541 U.S. at 660-61. Second, the cases cited in
support of the footnote, which Santana also cites in a
parenthetical, involve extreme circumstances of
misrepresentation that do not appear apropos to the case at bar:
          In certain circumstances, the Court has found
     affirmative misrepresentations by the police sufficient
     to invalidate a suspect’s waiver of the Fifth Amendment
     privilege. See, e.g., Lynumn v. Illinois, 372 U.S. 528
     (1963) (misrepresentation by police officers that a
     suspect would be deprived of state financial aid for her
     dependent child if she failed to cooperate with
     authorities   rendered    the   subsequent    confession
     involuntary); Spano   v.    New   York, 360   U.S.   315
     (1959) (misrepresentation by the suspect’s friend that
     the friend would lose his job as a police officer if the
     suspect failed to cooperate rendered his statement
     involuntary).
Spring, 479 U.S. at 576 n.8. Santana neglects to explain how
the cited cases are analogous to the present action so as to
indicate a violation under 28 U.S.C. § 2254(d)(1). See Pet.
Mem. 14-16.
                               [31]
     Further, the Supreme Judicial Court did consider both the

police’s pre-Miranda confidentiality promise as well as Cueva’s

post-Miranda statement about speaking to the court if Santana

provided information.   Santana, 477 Mass. at 617-19.   Despite

Santana’s assertion to the contrary, the court did contemplate

Cueva’s statement in conjunction with the police’s pre-Miranda

confidentiality promise and the Miranda warning.   See id. at

618-19.   After considering the totality of the circumstances,

the court determined that Santana’s waiver was voluntary.    Id.

at 620.

     Here, Santana shows neither that the Supreme Judicial

Court’s allotment of weight to the Miranda warning nor its

analysis of Cueva’s statement was “contrary” to federal law.

See 28 U.S.C. § 2254(d)(1).   Santana has not demonstrated that

the court’s mode of analysis conflicts with Supreme Court case

law or diverges in holding from a factually similar decision.

See Gaskins, 640 F.3d at 451-52.   Additionally, Santana has not

established that the court unreasonably applied Supreme Court

precedent “in an objectively unreasonable manner . . . devoid of

record support for its conclusion.”   See Gaskins, 640 F.3d at

452 (internal citation and quotation marks omitted).




                               [32]
     Therefore, this Court does not grant a writ of habeas

corpus under 28 U.S.C. § 2254(d)(1). 6

III. CONCLUSION

     For the foregoing reasons, 7 this Court DENIES Santana’s

petition for a writ of habeas corpus, ECF No. 1.

     SO ORDERED.

                                         /s/ William G. Young
                                         WILLIAM G. YOUNG
                                         DISTRICT JUDGE




     6 While this Court holds that the Supreme Judicial Court was
neither factually nor legally unreasonable when determining that
Santana’s statements were voluntary, the Court also agrees with
the Supreme Judicial Court’s sentiment that: “[t]his case makes
plain the need for law enforcement to use capable, trained
translators who will report verbatim the question asked and the
response given.” Santana, 477 Mass. at 618 n.6.

     7 In light of the analysis above, there is no need to
address the issue of actual prejudice.
                               [33]
